Carley, Judge.
Appellant-plaintiff is a non-profit corporation which owns real property located in Atlanta. A building erected on the property houses a trade school, the Mechanical Trades Institute. In 1975, appellant requested and was granted exemption from ad valorem taxation pursuant to OCGA § 48-5-41, which provides in relevant part: “The following property shall be exempt from all ad valorem property taxes in this state ... (6) All buildings erected for and used as a college, incorporated academy, or other seminary of learning . . . .” The property was exempted from taxation from 1975 through 1981. In 1982, however, the property was assessed and has been subject to ad valorem taxation thereafter. Contending that the Mechanical Trades Institute is a “seminary of learning” within the meaning of OCGA § 48-5-41 (6), appellant brought the instant declaratory judgment action, naming appellee-tax commissioner as the defendant.
On November 10, 1983, appellant served appellee with interrogatories and a request for production of documents. Appellee did not respond. Instead, on April 18, 1984, appellee filed a motion for summary judgment. On April 30, 1984, appellant filed a motion to compel discovery and to impose sanctions, premised upon appellee’s failure to answer the interrogatories and produce the documents that had been requested several months previously.
A hearing was held on appellant’s motion. The motion was vigorously opposed by appellee on many grounds including the fact that all of the information sought by appellant was disclosed in appellee’s motion for summary judgment which was then pending before the court. On July 9, 1984, appellant’s motion to compel discovery was granted by the trial court. It is further to be noted that in granting appellant’s motion to compel appellee’s response to outstanding interrogatories, the trial court also imposed sanctions by awarding to ap*903pellant the sum of $200 “as compensation for expenses incurred by [appellant] in bringing said motion.” Most importantly, appellee was required to comply with the order requiring discovery “within 30 days of the date of this order.” Despite this action on appellant’s motion, two days later, on July 11,1984, the trial court granted appellee’s motion for summary judgment. Appellant appeals.
Decided March 15, 1985.
Charles E. Elrod, Jr., Randall A. Constantine, for appellant.
Jeffrey S. Klein, Marva J. Brooks, Gary S. Walker, for appellee.
On appeal, appellant contends that summary judgment was premature because discovery had not been completed. We find no Georgia cases which would be controlling in such circumstances as exist in the instant case. However, it is inconceivable and inconsistent that, two days after the entry of the order on appellant’s motion, the trial court granted summary judgment in favor of appellee who was the recalcitrant and sanctioned respondent as a result of the trial court’s order compelling discovery. Since the motion for summary judgment and all of its accompanying papers were before the trial court when it entered its order requiring discovery, the inconsistency in the trial court’s grant of the motion to compel and its later disposition of the entire case 28 days prior to its own deadline for discovery makes manifest the procedural irregularity in the trial court’s action. Accordingly, we hold that the trial court’s ruling on the motion for summary judgment was premature and that any ruling on such a motion must await compliance by appellee with the trial court’s previous order compelling discovery.
Since the grant of summary judgment was procedurally premature, the merits of the case cannot be considered in the instant appeal.

Judgment reversed.


Banke, C. J., McMurray, P. J., Sognier, Pope and Benham, JJ., concur. Deen, P. J., Birdsong, P. J., and Beasley, J., dissent.